Samari-K v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-97-072-CR
No. 10-97-073-CR
No. 10-97-074-CR

Â Â Â Â Â KAMAL SAMARI,
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Appellant
Â Â Â Â Â v.

Â Â Â Â Â THE STATE OF TEXAS,
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Appellee
 
Â 
From the 291st District Court
Dallas County, Texas
Trial Court Nos. F95-32323-WU, F96-29306-KU & F96-47184-TU
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â 

MEMORANDUM OPINION
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â 

Â Â Â Â Â Â Appellant Kamal Samari pleaded guilty to aggravated sexual assault in Cause No. F95-32323-WU and felony theft in Cause No. F96-29306-KU.  See Tex. Penal Code Ann. Â§Â§
22.021(a)(1)(B)(i), (2)(B), 31.03(e)(4)(A) (Vernon 1994 & Supp. 1997).  In exchange for these
pleas, the State recommended deferred adjudication community supervision in the aggravated sexual
assault case and community supervision in the theft case.  The court sentenced Samari in
accordance with the State's recommendations.
Â Â Â Â Â Â Two months later, Samari committed the offense of robbery.  See Tex. Penal Code Ann. Â§
29.02(a)(2) (Vernon 1994).  The State indicted Samari for this offense under Cause No. F96-47184-TU and filed motions to adjudicate Samari's deferred adjudication and to revoke his
community service supervision.  Samari pleaded guilty to the subsequent offense and true to the
State's motions.  The court followed the State's plea recommendations and sentenced Samari to five
years' confinement in the Institution Division of the Texas Department of Criminal Justice for the
aggravated sexual assault and robbery charges and two years' confinement in the State Jail Division
of the Texas Department of Criminal Justice for the theft charge.  Samari's appointed attorney filed
an Anders brief and a motion to withdraw on April 23, 1997.  Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).  On April 30, we granted the attorney's motion to
withdraw, finding that the appeal was without merit.  See Johnson v. State, 885 S.W.2d 641 (Tex.
App.âWaco 1994, pet. ref'd).  Samari has not filed a pro-se brief or a request for an extension of
time to file his brief.  Id. at 647 & n.3.  Thus, because we have no viable points of error to
consider, the judgment is affirmed.  Tex. R. App. P. 81(b)(2), 90(a).
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â PER CURIAM
Before Chief Justice Davis
Â Â Â Â Â Â Justice Cummings and
Â Â Â Â Â Â Justice Vance
Affirmed
Opinion issued and filed July 23, 1997
Do not publish

tyle='mso-bidi-font-weight:
normal'>From the 9th District Court
Montgomery County, Texas
Trial Court # 03-04-03046
CR
Â 

MEMORANDUM 
Opinion

Â 



Appellant has filed a motion to dismiss this
appeal.Â  See Tex. R. App. P. 42.2(a); McClain v. State, 17 S.W.3d 310 (Tex. App.ÂWaco 2000, no pet.).Â  We have
not issued a decision in this appeal.Â 
Appellant personally signed the motion.Â 
The Clerk of this Court has sent a duplicate copy of the motion to the
trial court clerk.Â  Id.Â  The
appeal is dismissed.
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  TOM
GRAY
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Chief
Justice
Â 


Before Chief Justice Gray,
Â Â Â Â Â Â Â Â Â  Justice Vance, and
Â Â Â Â Â Â Â Â Â  Justice Reyna
Appeal dismissed
Opinion delivered and
filed November 24, 2004
Do not publish
[CR25]